                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Kiambu Richardson,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00712-RJC-DSC
                                      )
                 vs.                  )
                                      )
            Duke Energy,              )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 13, 2021 Order.

                                               April 13, 2021




      Case 3:20-cv-00712-RJC-DSC Document 8 Filed 04/13/21 Page 1 of 1
